           Case 1:21-gj-00020-BAH Document 2 Filed 07/06/21 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

                                                      )
IN RE:                                                )       Misc. No. 21-GJ-00020 (BAH)
CAPITOL BREACH                                        )
GRAND JURY INVESTIGATIONS WITHIN                      )
THE DISTRICT OF COLUMBIA                              )
                                                      )       Under Seal
                                                      )

     UNITED STATES’ SUPPLEMENTAL MEMORANDUM IN SUPPORT OF
   MOTION TO AUTHORIZE THE DISCLOSURE OF GRAND JURY MATERIALS

       The United States submits this supplemental memorandum in response to the Court’s

June 30, 2021, minute order directing the government to address “how the government's

expansive reading of the term ‘government personnel’ in Federal Rule of Criminal Procedure

6(e)(3)(A)(ii) to include a private consulting firm holding a government contract” comports with

McKeever v. Barr, 920 F.3d 842, 846 (D.C. Cir. 2019), which requires “a district court to hew

strictly to the list of exceptions to grand jury secrecy.” For the reasons stated in our motion and

below, we believe that our position is fully consistent with the narrow strictures of Rule 6(e), the

McKeever decision, and the decisions of other courts that have considered the question.

       As an initial matter, the government’s request here is wholly distinguishable from the

petitioner’s request in McKeever. McKeever sought the public disclosure of grand jury materials

based on the court’s purported inherent authority to disclose matters of historical significance.

Here, the government is requesting the Court to concur that a private contractor engaged to fulfill

a particularized need for technology support services for a document-intensive investigation and

prosecution, and bound by security and confidentiality provisions like those applicable to federal

employees who handle grand jury materials, constitutes “government personnel” under an

exception to grand jury secrecy enumerated in Rule 6(e)(3)(A)(ii). For the reasons stated in our
          Case 1:21-gj-00020-BAH Document 2 Filed 07/06/21 Page 2 of 5




initial motion and below, the government’s position that Deloitte’s contract employees should be

considered “government personnel” under this exception is well-founded.

       First, although text of Rule 6(e)(3)(A)(ii) does not define “government personnel,” the

definition cannot be based on whether a person is a federal government employee, as the

language of the rule and the legislative history provide for the inclusion of personnel of other

governments in the definition. See Fed. R. Crim. P. 6(e)(3)(a)(ii) (including personnel of a state,

state subdivision, Indian tribe, or foreign government in the non-exclusive list of persons who

may constitute “government personnel”); In re Disclosure of Matters Occurring before a Grand

Jury to the Litig. Tech. Serv. Ctr., Misc. No. 11-00163 JMS, 2011 WL 3837277 *2 (D. Haw.

Aug. 25, 2011) (unpublished) (describing legislative history).

       Moreover, as noted in our initial motion, all U.S. Courts of Appeals to consider the

question have found that that the term “government personnel” is not limited to permanent or

full-time federal employees. See United States v. Pimental, 380 F.3d 575, 595 (1st

Cir.2004)(permitting disclosure to a Massachusetts Insurance Fraud Bureau investigator who

worked for a “quasi-governmental” entity that “straddle[d] the line between a government and

private entity”); United States v. Anderson, 778 F.2d 602, 605 (10th Cir.1985) (holding that a

trust law expert, under contract with the government, constituted “government personnel”); and

United States v. Lartey, 716 F.2d 955, 963-64 (2d Cir.1983)(permitting disclosure to retired

Internal Revenue Service agent who worked exclusively for the government while assisting on

the investigation, where the records were kept in a secure government location, and the retired

agent discussed the material only with government attorneys and agents). See also In re

Disclosure of Matters Occurring before a Grand Jury to the Litig. Tech. Serv. Ctr., 2011 WL

3837277 *3 (permitting disclosure of grand jury materials to private contractor personnel who



                                                 2
             Case 1:21-gj-00020-BAH Document 2 Filed 07/06/21 Page 3 of 5




operate the Litigation Technology Service Center (“LTSC”), a federally-owned facility that

provides document and data processing services to United States Attorney’s Offices

nationwide).1

          Second, in McKeever, the Court’s conclusion that the district court had no authority

outside of Rule 6(e) to require the disclosure of grand jury material was rooted in the need to

protect the vital purposes of grand jury secrecy, to wit: “(1) preserving the willingness and

candor of witnesses called before the grand jury; (2) not alerting the target of an investigation

who might otherwise flee or interfere with the grand jury; and (3) preserving the rights of a

suspect who might later be exonerated.” McKeever, 920 F.3d at 844 (citing Douglas Oil Co. v.

Petrol Stops Northwest, 441 U.S. 211, 218 (1979). As the Court observed, although all of the

witnesses from the grand jury proceeding were likely dead, “there is likely to be a chilling effect

on what a witness is willing to say to a grand jury if there is a risk the court will later make the

witness’s testimony public.” McKeever, 920 F.3d at 849 (emphasis added). McKeever’s request

was thus completely inconsistent with at least one of the purposes for which grand jury secrecy

exists.

          Here, the safeguards that Deloitte is required to take in ensuring the security and

confidentiality of the materials are wholly consistent with the long-established purposes of grand

jury secrecy. For example:

          1. Deloitte will store data within a secure hosting environment, which meets the security
             requirements under the Federal Risk Authorization Management Program
             (FedRAMP) Moderate, Federal Information Security Management Act (FISMA),



1
  Notably, Deloitte is the entity that currently operates the LTSC, having acquired the assets of
the original contractor in June 2012. Through its longstanding contract with the LTSC, Deloitte
has previously been advised of its secrecy obligations under Rule 6(e), and has years of
experience implementing safeguards with respect to grand jury materials for United States’
offices located nationwide.
                                                   3
           Case 1:21-gj-00020-BAH Document 2 Filed 07/06/21 Page 4 of 5




           NIST 800-53 Rv. 4, and DoD Mission Assurance Category (MAC) II sensitive
           security baselines;

       2. Deloitte employees are not allowed to take case-related materials outside of their
          secure facility, which is managed through a digital access control system with area
          control and access management. Transmission of material between Deloitte and the
          government is subject to stringent information security protocols that entail the use of
          data encryption, a dual-container configuration, and other measures specially
          designed to ensure the security of sensitive information;

       3. Deloitte created an Office of Confidentiality and Privacy that has undertaken the
          following responsibilities to safeguard the PII, confidentiality and sensitive data of
          their clients (including grand jury materials):
                i. Developed and maintains a comprehensive Privacy Program across
                   the Deloitte U.S. firms;
               ii. Coordinates Deloitte U.S. firms’ self-certification to Department of
                   Commerce Safe Harbor program;
              iii. Designed and implemented enterprise-wide privacy training and
                   awareness program; and
              iv. Implementing policies, procedures, and controls designed to protect
                   confidential and sensitive information;

       4. Deloitte’s contract with USAO-DC contains all applicable personnel and
          information security requirements required by the Federal Acquisition
          Regulation. All Deloitte employees supporting the contract are bound by a
          strict confidentiality agreement designed to maintain stringent privacy
          protocols on all materials processed at the Deloitte facility and are subjected
          to rigorous security background investigations. Deloitte is required to comply
          with the law, policy, and procedures unique to grand jury materials and will
          be provided a written advisement as to its obligations with respect to grand
          jury secrecy in this matter consistent with Rule 6(e)(3)(B) if the Court grants
          this motion; and

       5. USAO-DC ultimately controls the handling of all case data and documents. At
          the end of the contract period, Deloitte will be required to return all materials
          to the government and to sanitize any media in accordance with government-
          approved procedures.

       In sum, Deloitte contract employees are “government personnel” within the meaning of

Rule 6(e)(3)(A)(ii) and should be granted access to grand jury matters for the purpose of

assisting prosecutors in processing materials for review and use in these proceedings. Deloitte’s

access to grand jury materials in this District is needed to assist federal prosecutors in the



                                                  4
          Case 1:21-gj-00020-BAH Document 2 Filed 07/06/21 Page 5 of 5




performance of their duties. Deloitte furnishes secure, complex, and highly technical services

with respect to paper and electronic data/document processing and review. Such services are not

readily available from full-time Civil Service employees of USAO-DC due to both the volume

and types of data involved, and the specialized skills required to efficiently process and review

such data in a variety of databases within a secure environment. More specifically, Deloitte’s

technical expertise in scanning, coding, digitizing, and performing optical character recognition –

as well as processing, organizing, and ingesting Electronically Stored Information and associated

metadata in document review platforms – is vital to the USAO-DC’s ability to review large

data/document productions and is essential to our ability to prosecute these cases effectively.

Further, Deloitte’s contractors’ access to grand jury materials in this context is completely

consistent with the prescripts of grand jury secrecy.

       Submitted this 6th day of July 2021.


                                              CHANNING PHILLIPS
                                              Acting United States Attorney


                                      By:               /s/
                                              Emily A. Miller
                                              Capitol Breach Discovery Coordinator
                                              D.C. Bar No. 462077
                                              555 4th Street, N.W., Room 5826
                                              Washington, D.C. 20530
                                              202-252-6988
                                              Emily.Miller2@usdoj.gov




                                                 5
